Dismissed and Memorandum Opinion filed July 24, 2012.




                                       In The


                    Fourteenth Court of Appeals

                               NO. 14-12-00498-CR




                      LEROY KENNETH AMOS, Appellant


                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 263rd District Court
                              Harris County, Texas
                         Trial Court Cause No. 1298648



                       MEMORANDUM OPINION

      Appellant was convicted of possession of a controlled substance and sentenced to
confinement for ten years in the Institutional Division of the Texas Department of
Criminal Justice on February 6, 2012. No motion for new trial was filed. Appellant’s
notice of appeal was not filed until May 10, 2012.

      A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal which complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction. Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely
perfected, a court of appeals does not obtain jurisdiction to address the merits of the
appeal. Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2